DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, “an electronic device” is unclear and not fully understood, in that it is unclear what type of electronic device is being claimed and/or for what structural/functional purpose does the electronic device serve in the context of the claim language.
In claim 5, “a shaft-receiving member” may be confused with “a shaft-receiving member” of claim 1. 
Claim 19 has the same 112 issues as claim 2.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-12, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermann et al., US Patent 8,413,763.  As in claim 1, a doorjamb safety system comprising a handle unit including a handle housing (including 28a) defining a handle hollow interior, and a shaft-receiving member located inside the handle hollow interior; a chock unit including a shaft 52 and a chock 20 located at a first end of the shaft, a second end of the shaft being attachable to the shaft-receiving member (see figures 5A and 5B), the shaft including one or more holes defined therein; a wedge unit including a body portion defining a body hollow interior, a wedge end (including 18), and a shaft-receiving bore defined through the wedge end and in communication with the body hollow interior, the body portion being configured to slidably receive in the handle hollow interior, the shaft-receiving bore being configured to slidably and rotatably receive the shaft; a lock button (broadly considered as including 54 and/or 56) moveably associated with the wedge unit, the lock button being configured to be receivable in one of the holes of the shaft (broadly considered as including a keyway, as discussed in column 10, lines 21-30); and a spring 50 configured to provide a biasing force against the wedge unit when the handle housing is moved towards the wedge unit.  As in claim 2, the handle unit includes an electronic device associated in an end cap 30 attachable to the handle housing (see column 11, lines).  As in claim 3, the electronic device is any one or any combination selected from the group consisting a light, an audible device, a radio receiver, a transmitter, a transceiver, and a tether.  As in claim 4, the handle unit at least broadly includes a second member located in the handle hollow interior, the second member having a width or diameter greater than the shaft-receiving member, and where the shaft-receiving member extends from the second member with a free end of the shaft-receiving member being located exterior of the handle housing (see figure 5A and 5B in the region of 30).  As in claim 5, the wedge unit includes a shaft-receiving member extending from the wedge end into the body hollow interior, the shaft-receiving member being configured to separate the shaft-receiving bore and the body hollow interior.  As in claim 6, the spring is locatable in the body hollow interior between the body portion and the shaft-receiving member and the handle hollow interior between the handle housing and the second member.  As in claim 9, the wedge unit at least broadly further includes a first channel and a second channel (see figure 5B) defined along a longitudinal axis of the wedge unit, the first and second channels being in communication with the shaft-receiving bore.  As in claim 10, at least broadly a ridge extends into the shaft-receiving bore to separate and define the first and second channels, and to define a transition opening configured to provide communication between the first channel, the second channel and the shaft-receiving bore.  As in claim 11, the wedge unit includes angled wedge sides that convergingly taper toward each other in a direction away from the body portion (see element 18). As in claim 12, the angled wedge sides are space apart from each other to form an opening configured to receive at least a portion of the chock therebetween.  As in claim 14, the chock includes angled chock sides that are spaced apart from each other and are angled toward each other in a direction toward the shaft. As claim 15, a first pair of the angled wedge sides and the angled chock sides is configured to receive a corner of a door frame therebetween, and a second pair of the angled wedge sides and the angled chock sides is configured to receive a corner of a door therebetween. As in claim 16, the spring is configured to push the wedge unit toward the door frame and the door so the angled wedge sides contact the door frame and the door respectively, pull the chock unit toward the door frame and door so the angled chock sides contacts the door frame and the door, respectively, or push the wedge unit and pull the chock unit toward the door frame and the door, respectively.
Claim 19 is rejected in the same or similar manner as above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 13, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al.
Regarding claims 7 and 8, Hermann does not appear to disclose each of the limitations of these claims including the inner surface convergingly tapers toward the second member to create a narrowed section of the handle hollow interior with respect to an open end of the handle housing; and the narrowed section of the handle hollow interior is configured to press against a section of the body portion of the wedge unit at a predetermined insertion distance of the body portion inserting into the handle hollow interior, as claimed.  However, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well.  It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.  In addition, (a) combining prior art elements according to known methods to yield predictable results; (b) simple substitution of one known element for another to obtain predictable results; (c) use of known technique to improve similar devices in the same way; (c) applying a known technique to a known device ready for improvement to yield predictable have each been held as being obvious to one having ordinary skill in the art.  Further, (e) it would be obvious to try such a modification, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success has been held as obvious.  See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  One reason for such a modification to Hermann might be for assistant in a desired wedging effect between the handle unit and the wedge unit during use.
Regarding claim 13, at least one pad attachable to each of the angled wedge sides does not appear to be explicitly disclosed in Hermann.  However, the examiner serves Official Notice that it is well known in the art of door stops, checking devices, and other types of common abutment elements to use padding structure, such as that claimed, for the purpose of buffering the surface of contact for reducing impact and/or damage to the surface to be abutted against.  It would have been obvious at the effective filing date of the invention for one having ordinary art to have modified the design of Hermann to include pads, for the purpose of buffering the surface of contact for reducing impact and/or damage to the surface to be abutted against.  
Regarding claims 17 and 18, although the particular claimed button and button housing structure is not disclosed in the device of Hermann, the examiner serves Official Notice that the use of such general button structure is very old and well established in the art of connections for telescopic elements, for the purpose of providing ease of quickly adjusting and securing telescopic elements manually as desired.  It would have been obvious at the effective filing date of the invention to have modified the device of Hermann in this way, for the purpose of providing ease of quickly adjusting and securing telescopic elements manually as desired, as well known in the art.  
Claim 20 is rejected using the same or similar reasoning as above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A WILLIAMS whose telephone number is (571)272-7064. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A WILLIAMS/          Primary Examiner, Art Unit 3675